COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


TERESA J. CHITTUM
                                                MEMORANDUM OPINION *
v.   Record No. 2149-97-3                           PER CURIAM
                                                  MARCH 24, 1998
GARY L. CHITTUM


            FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                    George E. Honts, III, Judge

           (M. Teresa Harris, on brief), for appellant.
           Appellant submitting on brief.
           (H. David Natkin, on brief), for appellee.
           Appellee submitting on brief.



     Teresa Chittum (mother) appeals the decision of the circuit

court denying her motion for a change in custody.     Mother

contends that the trial court erred by (1) granting the motion to

strike of Gary Chittum (father); (2) failing to grant her request

for a change in custody; and (3) failing to consider the

preference of the parties' minor children.   We disagree and

affirm the decision of the trial court.
                          Motion to Strike

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."   Rule 5A:18.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     On appeal, mother argues that the trial court erred when it

granted father's motion to strike.      By order entered December 4,

1996, the trial court granted the motion and found that mother

"has not shown evidence of a sufficient change of circumstances

to justify a change of custody."       The trial court modified

mother's visitation schedule, and ordered home studies on both

parents.

     Mother endorsed the decree "Seen."       The record contains no

indication that mother presented or preserved any objections to

the December 1996 order.    Accordingly, Rule 5A:18 bars our

consideration of this question on appeal.      Moreover, the record

does not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.

                           Change in Custody

     In its order entered August 13, 1997, the trial court denied

mother's request for a change of custody.      Mother endorsed the

decree "Seen."   No objections or exceptions to the court's ruling

were attached to the final order.      The written statement of facts

does not indicate what, if any, objections mother raised at the

evidentiary hearing.

     Our review of this issue is barred by Rule 5A:18.       The Court

of Appeals will not consider an argument on appeal which was not

presented to the trial court.    "The purpose of Rule 5A:18 is to

'afford[] "the trial court an opportunity to rule intelligently

on the issues presented, thus avoiding unnecessary appeals and



                                   2
reversals."'"    Newsome v. Newsome, 18 Va. App. 22, 24-25, 441

S.E.2d 346, 347 (1994) (citations omitted).

     Accordingly, Rule 5A:18 bars our consideration of this

question on appeal.   Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.

              Failure to Consider Children's Preference

     The record contains no indication mother raised this issue

before the trial court.   Therefore, we do not consider this

argument on appeal.    See Rule 5A:18.

     Accordingly, the decision of the circuit court is affirmed.

                                                          Affirmed.




                                  3